J-A04037-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    I.A.                                            :   IN THE SUPERIOR COURT OF
                                                    :        PENNSYLVANIA
                                                    :
                  v.                                :
                                                    :
                                                    :
    K.F.                                            :
                                                    :
                       Appellant                    :   No. 1723 EDA 2020

                Appeal from the Order Entered August 28, 2020
     In the Court of Common Pleas of Bucks County Civil Division at No(s):
                               No. 2016-60952


BEFORE: STABILE, J., KING, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                             FILED: MARCH 4, 2021

           K.F. (Father) appeals from the order entered in the Court of Common

Pleas of Bucks County (trial court) awarding sole legal custody and primary

physical custody of the parties’ minor children (K.F. daughter, age 11) and

J.F. (son, age 8) (collectively “Children”) to I.A. (Mother). After a thorough

review, we affirm.

                                               I.

           This case has a protracted and contentious history.          We take the

following factual background and procedural history from our independent

review of the certified record and the trial court’s October 20, 2020 opinion.




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A04037-21


      Mother and Father married in 2005. K.F. was born in 2008 and J.F. was

born in 2011. Mother and Father legally separated in August 2015. On June

1, 2016, the court entered an interim custody order granting the parties

shared legal custody of the Children, with Mother having primary physical

custody and Father partial physical custody. On January 12, 2017, Mother

filed a complaint for custody and, following a custody conference, an interim

custody order was entered on March 13, 2017, wherein the parties agreed to

continue the existing schedule and participate in a custody evaluation by the

Bucks County Custody Conciliation and Evaluation Service (CCES).           The

parties also stipulated that the trial court would receive a copy of the

evaluator’s report and would be permitted to rely on its recommendations and

findings. On July 13, 2017, a CCES report (2017 CCES Report) was issued

citing to a significant amount of conflict between the parties affecting their

ability to co-parent the Children and to K.F.’s perception that Father favors

J.F. over her.

      After a September 29, 2017 custody trial, the court entered a final

custody order granting the parties shared legal custody and Mother primary

physical custody. Pursuant to the order, Father’s partial custodial time during

the school year was every other weekend from Saturday at 9:30 a.m. until

Sunday at 7:30 p.m., with a dinner visit every other Wednesday from after

school until 7:30 p.m. During the summer, Father’s partial physical custody

was from Thursday after camp until Monday morning, with a midweek


                                     -2-
J-A04037-21


overnight on Wednesdays. The same day, Mother filed a petition for contempt

and to modify custody that she later withdrew.

      On June 4, 2019, Father filed a petition for modification of a custody

order seeking primary physical custody of the Children. After a July 11, 2019

custody conference, the matter was listed for trial on October 3, 2019. In the

interim, on September 24, 2019, Mother filed an answer to Father’s

modification petition and her own petition for modification of a custody order.

At the scheduled October 3, 2019 custody trial, the parties again agreed to

participate in a CCES evaluation.

                                      A.

      CCES custody evaluator, Catherine Danilo, LCSW, conducted the

evaluation during which Father sought shared physical custody and Mother

sought to continue the school year custodial schedule year-round.       In her

March 26, 2020 report (2020 CCES Report), Ms. Danilo observed, in pertinent

part, that K.F. stated that transitioning between her parents’ homes was

difficult for her.   She described Mother’s home as “bright and cheery” and

Father’s home as “dark because he tries to save on electricity[.]” (2020 CCES

Report, at 9). J.F. explained that he did not want additional time with Father

and was satisfied with the visitation schedule. (See id.). Ms. Danilo observed

that most of Father’s attention was directed to J.F. and that K.F. was

secondary to him, with him compromising their relationship by missing

“opportunities to take delight” in her.    (Id. at 14).   Ms. Danilo noted that


                                     -3-
J-A04037-21


increasing Father’s time would result in “an attention-imbalance [wherein

K.F.] perceives herself to be secondary” to J.F. (Id. at 4).

      Ms. Danilo reported that J.F. received an Individualized Education Plan

(IEP) during the 2018-2019 school year in the Central Bucks School District.

Mother also obtained services for him through the Lenape Valley Foundation,

which provides him additional assistance before and after school. Because

J.F. can be sensitive to class size, Mother arranged for him to have one-on-

one karate classes. Although J.F. did take swimming lessons, they have been

inconsistent when with Father. (See id. at 10-11).

      She reported that according to school staff, J.F. has improved with the

intervention and support of the school and Lenape Valley Foundation.

According to school staff, J.F. does better with consistency and structure.

(See id. at 14).

      For example, Rebekah Detweiler, The Learning Support Case Manager

at J.F.’s elementary school, reported that J.F. does well when in a consistent

routine and that he “thrives in a predictable environment.” (Id. at 11). Both

parents attended an IEP meeting which Ms. Detweiler described as

“memorable” due to the level of J.F.’s distress. (Id. at 12). He cried and

clung to Mother who unsuccessfully tried to console him, thus causing the

meeting to be rescheduled. Father did not attempt to intervene.

      Helena   Donaghy,    a   behavioral   consultant   with   Lenape   Valley

Foundation, reported to Ms. Danilo that she writes treatment plans and


                                     -4-
J-A04037-21


devises strategies to assist J.F. to engage in appropriate behaviors.     She

communicates with Mother regularly, but her attempts to contact Father have

been less successful because he is less responsive. (See id. at 12). She

explained that J.F. “becomes distressed and has meltdowns when he

experiences a change in schedule.” (Id. at 13).

      Ms. Danilo reported that Mother and Father “are unable to successfully

engage in communication that supports co-parenting and healthy child

development” and that Father is unaware of the Children’s socio-emotional

needs. (Id. at 16). She also mentioned that despite their difficulties, Mother

reported that in an attempt to support the Children, she purchases birthday

cards from them for him and attempts to contact him to arrange visits on

holidays. (See id. at 17).

      She recommended that Mother and Father continue to share legal

custody but observed that “[t]his suggestion is challenging, specifically in

regard to moral support, as [Mother and Father] have very different ways of

offering emotional support.” (Id. at 21). She recommended Mother continue

to exercise primary physical custody and Father exercise partial physical

custody, with a year-round schedule of every other weekend and a weekly

dinner with the Children. She reiterated that “structure and consistency” is

particularly important for J.F. and that a new schedule suggested by Father

would not be in the best interest of the Children. (Id. at 20; see id. at 21).




                                     -5-
J-A04037-21


                                               B.

       On April 14, 2020, Father filed defendant’s motion/petition for

emergency relief-custody seeking sole physical custody until the severity of

the Covid-19 pandemic is substantially reduced. He also sought a modification

to shared physical custody upon the pandemic’s abatement. He asserted that

because Mother is a nurse anesthetist, she and the Children were at a greater

risk for contracting Covid-19.

       Mother filed a motion for custody hearing on June 29, 2020, and a trial

was scheduled for August 13, 2020.                  On August 7, 2020, Mother filed an

emergency petition to modify custody order in which she sought sole legal

custody due to Father’s alleged refusal to cooperate with decision-making. On

August 12, 2020, Father filed a reply to Mother’s petition and an emergency

motion/petition seeking sole physical and legal custody of the Children.

       At the August 13, 2020 trial, the parties agreed to have the court

consider all open claims. Each of the parties testified and presented evidence

and the court conducted an in camera interview of K.F.1 The parties provided

the following testimony and evidence pertinent to Father’s issues.




____________________________________________


1 Mother and Father agreed not to be at the interview and, despite being given
the opportunity to provide questions, did not do so. The certified record does
not contain the notes of testimony for this in camera interview. However, this
does not impede our review because the record contains sufficient evidence
on which the court relied for us to conduct our analysis.


                                           -6-
J-A04037-21


                                       C.

      Father said he was seeking primary legal and physical custody of the

Children because Mother is a “nurse [] working in a hospital during the global

pandemic,” for the safety of the Children, “specifically these incidents where

complaints of nausea and a fever,” J.F.’s school performance and the Maternal

Grandmother “who is in her mid-70s who has health problems attending to

the [C]hildren.” (N.T. Trial, 8/13/20, 33). He said that he never leaves home

except to get gas, he has a Master’s Degree in computer engineering so he

can “provide the [C]hildren with an advanced learning environment,” and can

resolve J.F.’s behavioral problems identified in the IEPs. (Id. at 35). He did

not believe that Mother could provide J.F. with the support he needed to

succeed in school like he could.     (See id. at 45).   He said if the custody

schedule remained the same, the Children would “continue to have health

issues” because Mother works in a hospital and could be asymptomatic for

Covid-19. (See id. at 44-45). Father did not believe co-parenting counseling

would be helpful. (See id. at 41).

      More specifically, Father testified about his concerns regarding J.F.

because he has autism that impacts his behavior. (See id. at 9). He testified

that the 2020 IEP noted that J.F. was regressing, violent and acting out in

class. (See id. at 9-10). He voiced concern that J.F. would have difficulty to

adhere to the Covid-19 safety protocols at school and he preferred that the

Children remain in virtual learning if given the option both for J.F.’s special


                                      -7-
J-A04037-21


needs and their safety in general. (See id. at 10-13). He did not want the

Children in before- or after-care if they went back to in-person learning and

stated that Mother registered them for it unilaterally for the 2020-2021 school

year. (See id. at 13-15, 38-39). Father testified that he works from home

and has a Master’s Degree in Computer Engineering and that this would enable

him to assist the Children with online learning, especially J.F., who required

“an extensive amount of support.” (Id. at 16; see id. at 15-16).

      Father testified about J.F.’s June 12, 2019 and June 5, 2020 IEP reports.

The objective of the documents was for J.F. to improve his behavior at school.

(See id. at 17-20). The June 2, 2020 IEP contained reports of J.F. acting out

and reflected that he did not meet his safety objectives, but Father conceded

that he got his work done at home with the help of Mother and met his

academic success objectives. (See id. at 23-24, 64-66). Father’s concern

was that, according to the IEPs, J.F. was not spending all his time in class and

his behavioral issues were taking away from his education and could result in

him hitting a teacher and being arrested. Father stated that if J.F. stayed with

him, he could resolve J.F.’s behavioral problems so that he would spend more

time learning and that he does not exhibit any behavioral problems when in

Father’s care.   (See id. at 21-22, 24-25, 44-45).     Father maintained that

because J.F. spends the school day in Mother’s custody, he cannot focus on

educational issues with him, but he does try to use positive reinforcement with

workbooks, reading materials and education toys. (See id. at 22-23, 25, 58-


                                     -8-
J-A04037-21


59). He said J.F. told him that he prefers doing online learning over going to

school. (See id. at 26). J.F. virtually attended a weekly summer session of

school in 2020, and Father did one session with him, but did not offer to do

more because of the custody schedule. (See id. at 61-62). When asked if he

had any concerns regarding academics, Father said that his concern was for

J.F. and not K.F., because she gets straight As. (See id. at 24, 54-55).

      Father testified that he did not know Mother’s work schedule and did not

know what she does daily or whether she had interactions with Covid-19

patients, and he has not asked her.    (See id. at 28-29).    He said Mother

returned to work full-time in mid-March after taking a leave of absence and

that she, therefore, was unable to help the Children with online learning

because she is unable to work from home. (See id. at 33-35, 54).

      When Mother is at work, the Children are in the care of their Maternal

Grandmother who lives with them, but who provides no assistance to the

Children in their virtual schooling, is in her 70s and falls asleep while the

Children are in her care, rendering her an unsuitable caregiver for them. (See

id. at 30-31, 33-34). Father testified that when the parties were married,

Maternal Grandmother lived with them and he had to evict her from the house

for her violent behavior. (See id. at 41).

      He testified that he picked up J.F. for a weekday visit and he had a

ninety-nine-degree fever that had not been detected at Mother’s house and

that K.F. often has nausea of which Mother is aware. (See id. at 29-32, 66).


                                    -9-
J-A04037-21


He did not take either of the Children to the doctor for their symptoms. J.F.’s

fever came down after giving him Tylenol and he assumed Mother took K.F.

to the doctor since she was aware of the stomach issues and that it could be

Covid-19. (See id. at 40, 66, 69). In response to K.F.’s stomach issues, he

emailed Mother to tell her that K.F. was getting sick from her because she

works in a hospital and could have asymptomatic Covid-19. (See id. at 68-

69); (Exhibit M-1, Feb. 26, 2020 Email Chain). He said that fever and nausea

are symptoms of Covid-19, but to his knowledge, neither of the Children has

been tested for it and neither has he. (See N.T. Trial, at 32, 69-70). He did

not suggest to Mother that the Children get tested for Covid-19 because she

is a nurse anesthetist and the Children are on her insurance. (See id. at 70-

72).

       Father testified that he has no reason to believe that Mother is not

exercising safety protocols with the Children and, although Mother took them

to a farm on the Fourth of July, he did not know if it was a large gathering.

(See id. at 51-52). Neither Child has told Father that Mother seems ill. (See

id. at 52).

       Father testified that the Children are happier in the summer when they

spend more time with him because they are sleep deprived at Mother’s house

during the school year. (See id. at 42-43). He said that the IEP stated that

one of the reasons J.F. has behavioral problems is because he is tired, but he




                                    - 10 -
J-A04037-21


admitted on cross-examination that the IEP did not use the term “sleep

deprivation” or attribute any tiredness to Mother. (See id. at 42, 55-56).

      He maintained that Mother requested that he agree to enroll K.F. in a

summer camp at their church where there had been a shooting approximately

two years prior. (See id. at 36-37). He would not agree for safety reasons

and stated that she did not go after Mother “unilaterally enrolled [her] …

without [his] consent[.]” (Id. at 38); (see also Exhibit M-2, February 2, 2020

Email Chain).    He was not aware of any issues with the Children’s

extracurricular activities and he brought them to the YMCA to play before the

pandemic.     (See id. at 47).    When asked about issues about signing

documents from the school, Father responded that he has not missed any

deadlines. (See id. at 35).

                                     D.

      Mother said she was moving for sole legal custody because Father is not

interested in co-parenting. His reaction to anything she asks of him is to say

no or say the opposite of what she says. Furthermore, despite telling J.F.’s

school psychologist that he wanted to be involved in everything, Father would

delay forms that he needed to sign. For example, the school wanted to discuss

autism with J.F.’s classmates to teach them about it so that they could

understand what he was going through, but Father said no. When the school

district was able to make contact with him two weeks later, he said yes, with

stipulations, but it was too late, so the discussion at school never happened.


                                    - 11 -
J-A04037-21


(See id. at 118-20).     She takes the Children to all doctors’ and dental

appointments and signs the forms because he shows no interest. When she

asked Father to take the Children to a flu clinic that fell on his weekend, he

declined to do so, but then blamed her later for not getting the vaccination

sooner. (See id. at 120-23); (Exhibit M-5, Email Chain regarding Flu Clinic).

She did not believe that Father had any interest in raising K.F., only J.F. (See

id. at 124).

      More specifically, Mother testified that she had J.F.’s 2019 IEP

performed at the Central Bucks School District because she noticed he had

concerning behaviors going from a small kindergarten to a larger first grade

class, and that is when it was discovered he was on the autism spectrum.

(See id. at 94-95). She stated that his performance improved once the IEP

was put in place and that no one has ever advised her that he is sleep

deprived. (See id. at 95). Although his behavior regressed over the summer

before second grade, it greatly improved during the school year before the

pandemic closed the school. (See id.). During the fall of 2019, he received

occupational and speech therapies and social skills lessons in person and, once

Covid-19 hit, his services went virtual. (See id. at 97-98). Mother testified

that she maintains contact with his support staff members whether he is

seeing them virtually or in person, and with his teacher during the school year.

(See id. at 100-01).       She said that, although J.F. needs redirection

sometimes, he has done well with virtual classes. (See id. at 101-02). She


                                     - 12 -
J-A04037-21


has attended four out of five of J.F.’s support sessions and the one that she

missed was because it was on a day Father was supposed to have visitation

and there was confusion about who would log J.F. on for it. (See id. at 102).

Mother testified that J.F.’s second year grades were great, with him able to

achieve all goals both during the school year and in his summer academic

program. (See id. at 103); (see also Exhibit M-3, 2019-2020 Second Grade

Report Card); (Exhibit M-4, Summer 2020 Report Card). Mother had taken a

leave of absence from work for Spring 2020 and had already spoken with her

employer about taking one in Fall 2020 to help with J.F.’s virtual learning.

(See N.T. Trial, at 107-08).

     As to the Covid-19 pandemic, Mother testified that she has been vigilant

in her employment as a nurse anesthetist. (See id. at 108). She is not on a

Covid-19 unit and neither she nor her colleagues have contracted Covid-19.

(See id. at 111). On cross-examination, when asked whether she had ever

been tested for Covid-19, Mother also said no. She stated that while she was

out on leave, a random group of her colleagues had been tested and all came

back negative. (See id. at 127).

     She is provided with new full Personal Protective Equipment (PPE) each

day and maintains social distancing, not even going into the lunchroom. (See

id. at 112). All patients that come into Abington Hospital are tested before

she has any access to them. (See id. at 110). If they test positive for Covid-

19, they have special procedures in place that keep any virus out. (See id.


                                    - 13 -
J-A04037-21


at 111). She stated that she took time off during the spring surge and only

worked part-time while the Children were in school, going back to her regular

thirty-six hours per week the first week of July. (See id. at 111, 127). On

cross-examination, Mother said she would go on leave again when school

started, and that she was prepared to go back part-time if the school stayed

virtual beyond its then-scheduled November 11, 2020 return date. (See id.

at 128-29).

      She sanitizes everything at the house and rarely takes the Children out

of the home and, if she does, they are masked, and there is usually only one

or two other individuals present, such as J.F.’s support team members. (See

id. at 108-09). Mother testified that she has taken every precaution possible,

including as instructed by the CDC to protect herself and the Children from

Covid-19. (See id. at 112). J.F.’s karate was virtual and, since returning to

in-person lessons, they are one-on-one. (See id. at 109).

      She testified that Father has never reached out to her with any Covid-

19 concerns, including that he thought J.F. had a symptom of the virus. (See

id. at 115). As for K.F., Mother said that her daughter usually comes back

from Father’s home complaining of stomach pains and Mother gives her tea

or ginger ale to calm her stomach. (See id. at 114-15). Mother believed

these stomach issues were caused by the amount of fast food K.F. was eating

while with Father and from stress. (See id. at 116).




                                    - 14 -
J-A04037-21


       Mother stated that she has difficulty getting in contact with the Children

when they are at Father’s house because her phone number has been blocked

on his house phone for at least three years. (See id. at 116-17). K.F. must

call her because even if Mother tries to call Father’s cell phone, it goes to

voicemail or “clicks off.” (See id. at 117).

                                               E.

       At the conclusion of the trial, the court reviewed each of the sixteen

custody factors on the record. (See id. at 137-45). It found that eight factors

favored Mother, one factor favored Father and the remaining factors were

neutral.   (See id.; see also Trial Court Opinion, 10/20/20, at Exhibit B,

Summary of Analysis of Custody Factors). On August 27, 2020, the Court

entered an order awarding sole legal and primary physical custody to Mother.

       Father timely appealed and filed a Rule 1925(b) statement of errors on

appeal.2 The trial court filed a Rule 1925(a) opinion on October 20, 2020.

See Pa.R.A.P. 1925.



____________________________________________


2 Father’s notice of appeal was defective where he failed to file a statement of
errors complained of on appeal contemporaneously with his children’s fast
track notice of appeal in violation of Rule 1925(a)(2)(i). See Pa.R.A.P.
1925(a)(2). However, Father filed it before the court entered its order
directing to do so and Mother has not claimed she was prejudiced by the
procedural error. Therefore, it was harmless, and we will not consider his
issues waived. See In re Adoption of N.N.H., 197 A.3d 777, 781 n.6 (Pa.
Super. 2018) (failure to file Rule 1925(b) statement with children’s fast track
notice of appeal harmless error when appellant timely complied with trial court
order directing her to do so and there was no prejudice).


                                          - 15 -
J-A04037-21


     Father challenges the court’s grant of sole legal and primary physical

custody to Mother and the partial custody schedule he was awarded, which he

separates into six separate questions.

     1.   Did the lower court err by granting sole legal custody to
     Mother?

     2.    Did the court err by failing to acknowledge the fact that the
     parties’ younger child is autistic and requires additional support?

     3.     Did the court err by failing to include any provisions in the
     order to protect the Children from exposure to Covid-19 given the
     fact that Mother is employed as a nurse anesthetist and interacts
     with Covid-19 patients and other patients that may unknowingly
     have Covid-19?

     4.    Did the court err by failing to establish a custodial schedule
     that considered the fact that Father works from home and that
     would allow [him] to have custody of the Children during school
     days to allow [him] to provide necessary assistance to the parties’
     Children, primarily the parties’ autistic child, for their online
     educational needs?

     5.    Did the trial court err by reducing Father’s partial physical
     custody during the summer?

     6.    Did the court err by not giving sufficient weight to the IEP
     reports and report card that indicated significant behavioral
     problems and academic performance of the parties’ younger child
     that have not been appropriately addressed and corrected?




                                    - 16 -
J-A04037-21


(Father’s Brief, at 17-20)3 (unnecessary capitalization omitted).4

                                               II.

         The primary concern in any custody case is the best interests of the

child.     “The best-interests standard, decided on a case-by-case basis,

considers all factors that legitimately have an effect upon the child’s physical,



____________________________________________


3 “In reviewing a custody … order, our scope is of the broadest type and our
standard is an abuse of discretion. We must accept findings of the trial court
that are supported by competent evidence of record, as our role does not
include making independent factual determinations. In addition, with regard
to issues of credibility and weight of the evidence, we must defer to the
presiding trial judge who viewed and assessed the witnesses first-hand.
However, we are not bound by the trial court’s deductions or inferences from
its factual findings. Ultimately, the test is whether the trial court’s conclusions
are unreasonable as shown by the evidence of record. We may reject the
conclusions of the trial court only if they involve an error of law or are
unreasonable in light of the sustainable findings of the trial court.” C.R.F. v.
S.E.F., 45 A.3d 441, 443 (Pa. Super. 2012) (citation omitted).

4 We note at the outset that Father’s sixty-nine-page brief only contains four
legal citations-one case for our standard of review, one in support of the
proposition that “shared custody allows both parents input into major
decisions in the child’s life[]” and citations to the Domestic Relations Code.
(Father’s Brief, at 26; see id. at 2, 53). He fails to provide any pertinent legal
citation and discussion thereof in support of his specific arguments about what
the trial court should have done, but merely recites the evidence in the light
most favorable to him and effectively asks us to reweigh it, which ignores our
standard of review and is something we will not do. (See id. at 17-69); see
also C.R.F., supra at 443; Pa.R.A.P. 2119(a) (“The argument shall …
[contain] such discussion and citation of authorities as are deemed
pertinent.”). Hence, Father’s appeal could be deemed waived. See Estate
of Haiko v. McGinley, 799 A.2d 155, 161 (Pa. Super. 2002) (“Without a
reasoned discussion of the law against which to adjudge the [appellant’s]
claims, our ability to provide appellate review is hampered.”); see also
Pa.R.A.P. 2101. However, because we can discern Father’s arguments, we
decline to find waiver.


                                          - 17 -
J-A04037-21


intellectual, moral, and spiritual well[-]being.” Saintz v. Rinker, 902 A.2d

509, 512 (Pa. Super. 2006) (citation omitted).         Child custody actions are

governed by the Child Custody Act (“Act”), 23 Pa.C.S. §§ 5321-5340.

Specifically, when deciding a petition to modify custody, a court must conduct

a thorough analysis of the best interests of the child based on the relevant

Section 5328(a) factors. See E.D. v. M.P., 33 A.3d 73, 80 (Pa. Super. 2011).

“All of the factors listed in section 5328(a) are required to be considered by

the trial court when entering a custody order.” J.R.M. v. J.E.A., 33 A.3d 647,

652 (Pa. Super. 2011)(emphasis omitted). Section 5328(a) provides:

      In ordering any form of custody, the court shall determine the
      best interest of the child by considering all relevant factors, giving
      weighted consideration to those factors which affect the safety of
      the child, including the following:

             (1) Which party is more likely to encourage and permit
      frequent and continuing contact between the child and another
      party.

             (2) The present and past abuse committed by a party or
      member of the party’s household, whether there is a continued
      risk of harm to the child or an abused party and which party can
      better provide adequate physical safeguards and supervision of
      the child.

            (2.1) The information set forth in section 5329.1(a)(1) and
      (2) (relating to consideration of child abuse and involvement with
      protective services).

            (3) The parental duties performed by each party on behalf
      of the child.

           (4) The need for stability and continuity in the child’s
      education, family life and community life.

            (5) The availability of extended family.

                                     - 18 -
J-A04037-21


           (6) The child’s sibling relationships.

            (7) The well-reasoned preference of the child, based on the
     child’s maturity and judgment.

          (8) The attempts of a parent to turn the child against the
     other parent, except in cases of domestic violence where
     reasonable safety measures are necessary to protect the child
     from harm.

           (9) Which party is more likely to maintain a loving, stable,
     consistent and nurturing relationship with the child adequate for
     the child’s emotional needs.

           (10) Which party is more likely to attend to the daily
     physical, emotional, developmental, educational and special
     needs of the child.

           (11) The proximity of the residences of the parties.

          (12) Each party’s availability to care for the child or ability
     to make appropriate child-care arrangements.

            (13) The level of conflict between the parties and the
     willingness and ability of the parties to cooperate with one
     another. A party’s effort to protect a child from abuse by another
     party is not evidence of unwillingness or inability to cooperate with
     that party.

         (14) The history of drug or alcohol abuse of a party or
     member of a party’s household.

         (15) The mental and physical condition of a party or
     member of a party’s household.

           (16) Any other relevant factor.

23 Pa.C.S. § 5328(a).




                                    - 19 -
J-A04037-21


                                               A.

       In his first issue, Father argues that the trial court erred in awarding

Mother sole legal custody5 of the Children. He maintains that “[t]he award of

sole legal custody to Mother was a punitive measure to Father for requesting

that he have sole physical custody of the Children while Covid-19 … remains

a deadly pandemic[.]”         (Father’s Brief, at 26-27).   The crux of Father’s

argument is that Mother makes poor decisions regarding the Children’s safety

such as registering them for before- and after-school care during Covid-19

and wanting to send K.F. to a summer camp where there had been a previous

shooting. He disputes that he has been resistant to co-parenting.

       Father’s claim that the court made its legal custody decision to be

punitive is disputed by the court’s thorough review and detailed explanation

of the evidence on which it relied. Specifically, as previously noted both on

the record and in Exhibit B to its opinion, the trial court addressed all sixteen

of the custody factors, as well as providing a thorough review in its August

27, 2020 order and in its opinion with this Court. (See N.T. Trial, at 136-45);

(Trial Court Order, 8/27/20, at 1-5, n.1); (Trial Ct. Op., at Exhibit B). It found

that Custody Factors One (likelihood to encourage frequent contact between

child and other parent) and Thirteen (conflict between the parties and


____________________________________________


5The Child Custody Act defines legal custody as “[t]he right to make major
decisions on behalf of the child, including, but not limited to, medical, religious
and educational decisions.” 23 Pa.C.S. § 5322.


                                          - 20 -
J-A04037-21


willingness to cooperate) significantly supported its decision to grant sole legal

custody to Mother. (See Trial Ct. Op., at Exhibit B, at 1, 10-11).

      It explained as to factor one that:

             Mother reported to the custody evaluator that she sent
      birthday and holiday cards to Father from the Children and also
      attempts to arrange contact with him and the Children on
      celebratory days. Father did not dispute this at trial. Also, Father
      did not present evidence that Mother has engaged in conduct that
      has interfered with his ability to have contact with his Children
      while they are in her custody. Mother, however, testified that her
      daughter has to call her when she is with Father because Father
      has blocked Mother’s number from his landline and does not
      usually respond to her calls when made to his cell phone. She
      testified that usually the call goes right to his voicemail or is
      “clicked off.” K.F. also noted in her judicial interview that she
      wants to be able to FaceTime Mother while in Father’s custody,
      but Father discourages such contact with Mother.

(Id. at 1).

      With respect to factor thirteen, the court explained:

            The level of conflict between the parties in this matter is
      high and has been high for the past few years. The result of this
      has been an inability to effectively communicate and co-parent
      going back to at least 2017. It appears from the 2017 CCES
      Report that both parties at that time contributed significantly to
      their communication problems.         Based upon the admissible
      evidence presented at the trial, however, it appears that Mother
      has taken steps to reduce her contributions to this communication
      problem. Father, however, continues to be either non-responsive
      to Mother or intransigent to her requests or suggestions.
      Unfortunately, this unwillingness on the part of Father has
      manifested in lost benefits to the Children, including an evaluation
      of K.F. for depression because Father refused to sign consents,
      and a lost opportunity for J.F.’s class to learn about his autism
      because Father delayed in providing his consent for a class
      presentation/meeting. Father’s testimony and demeanor toward
      Mother at trial demonstrated to the court his unwillingness to
      cooperate is not likely to resolve any time soon. The court has
      serious concerns that as a result, the Children will continue to be

                                     - 21 -
J-A04037-21


      harmed by Father’s intransigence flowing from the acrimony that
      he continues to hold toward Mother.

(Id. at 10-11) (unnecessary capitalization omitted).

      In summary, the court observed:

            Based upon the admissible evidence and its credibility
      determinations, the court concluded that the parties currently are
      unable to co-parent and/or timely make important decisions for
      the Children. As a result, the court was forced to identify which
      parent was the more appropriate choice to have sole legal
      custody. The court concluded that Mother was that parent. The
      decision was not made to punish Father. It was motivated solely
      by what is in the best interest of the parties’ Children, and it was
      based upon the admissible evidence presented, including that
      which demonstrated Mother to be the parent more likely to share
      information with, and respond to, the other parent, and the parent
      more likely to initiate and sustain contact with the professionals
      supporting J.F.

(Trial Ct. Op., at 14) (unnecessary capitalization omitted).

      Our independent review of the record supports the trial court’s findings.

Mother solicited input on enrolling K.F. in camp, and Father shut down all

communications on the topic. Mother’s credible testimony established that

Father delays in signing forms to the detriment of the Children, does not

respond to communications about dental and medical appointments, blocked

Mother’s phone number on his landline, and when she calls his cell phone, he

usually does not pick up.

      The 2020 CCES Report reflects that Mother provided Ms. Danilo with

emails between her and Father regarding the Children and many of them

indicated no response by Father, that school staff and professionals supporting

J.F. reported having less contact with Father overall, and that he was less

                                     - 22 -
J-A04037-21


responsive than Mother. Similarly, Father only reluctantly signed consents for

Ms. Danilo to complete her evaluation. In contrast, Ms. Danilo reported emails

between Mother and school staff and behavioral support personnel that

occurred regularly.

       The court found Mother’s testimony credible, straightforward, consistent

on cross and direct examination and supported by corroborated exhibits. (See

Trial Ct. Op., at 12-13). Conversely, the court had “some credibility concerns”

regarding Father due to his exaggerations about sleep deprivation, the

Children’s likelihood of having continuing health issues if they stayed with

Mother and the fact that, despite these alleged health concerns, Father failed

to take the Children to the doctor, get them a Covid-19 test or speak to Mother

about getting them one. (Id. at 13).

       Based on the foregoing, competent evidence of record supports the

court’s decision to grant Mother sole legal custody. Father’s first issue lacks

merit.

                                               B.

       Father’s second through sixth issues challenge the trial court’s grant of

primary physical custody6 to Mother and the visitation schedule granted to

him. (See Father’s Brief, at 17-19, 49-68). He argues that the court abused

its discretion in its order for physical custody because it failed to acknowledge


____________________________________________


6 The Child Custody Act defines physical custody as “[t]he actual physical
possession and control over a child.” 23 Pa.C.S. § 5322.

                                          - 23 -
J-A04037-21


that J.F. requires additional support due to his autism, which Mother is unable

to give; should have considered the risks associated with giving Mother

primary physical custody during the Covid-19 pandemic where she is a nurse

anesthetist; failed to establish a custodial schedule that considered that Father

works from home; erred in reducing Father’s partial custody during the

summer; and failed to give sufficient weight to IEP reports and J.F.’s report

card. (See id.).

      As a preliminary matter, Father’s claims that the court failed to consider

all relevant evidence when making its decision is belied by the record. As we

previously observed, the court addressed all sixteen custody issues and has

provided detailed explanations for its decisions. We find any claim by Father

that the court failed to thoroughly consider all evidence in front of it specious

at best where the court provided such a painstaking review.

      However, we provide the following independent review of the court’s

findings.

                                       1.

      As to his claim regarding the court’s alleged failure to acknowledge J.F.’s

autism, we observe that, in its opinion, the court explained:

            Contrary to Father’s belief, in considering which parent is
      more likely to meet the educational and special needs of the
      Children, the court absolutely did consider that J.F. is autistic and
      requires additional support. And, in fact, the court heavily
      considered which party would be more likely to put in the work
      necessary to make sure that J.F. continued to receive that
      additional support.


                                     - 24 -
J-A04037-21


             The evidence revealed past ongoing efforts by Mother to
      identify and provide additional support to J.F. and meet his special
      needs.

            Regarding Father’s past conduct, the evidence revealed that
      Father has not been particularly responsive to the professionals
      providing support to J.F.

            In coming to its custody decision, the court considered all
      Custody Factors, but weighed 9 and 10 heavily. In considering
      these two factors, the court again was very cognizant of J.F.’s
      diagnosis and special needs.

(Trial Ct. Op., at 22-24) (unnecessary capitalization and footnote omitted).

      In its summary of its analysis of custody factors, the court observed as

to Factor Nine, “[t]he court determined that both Mother and Father are

capable of maintaining a loving environment; however, the court determined

that Mother is more likely to provide a stable, consistent and nurturing

relationship adequate for the Children’s emotional needs.” (Trial Ct. Op., at

Exhibit B, at 1).   As to Factor Ten, it found that although “[b]oth parties

seemed likely to attend to the daily needs of the Children[,] Mother has been

attending to their emotional, developmental, educational and special needs,

while Father, although focused on J.F.’s educational needs, has no plan for

K.F., is unresponsive to professionals supporting J.F. and is generally unaware

of the Children’s needs. (Id. at 8-9).

      We discern no abuse of discretion.        The record was replete with

testimony and evidence regarding J.F. and his special needs and the court’s

opinion and summary of its analysis of custody factors demonstrate that the

court considered these in making its decision. The court observed that the

                                     - 25 -
J-A04037-21


testimony revealed that Mother reached out to the school district psychologist

when she registered J.F. for school to have IEPs performed, and when the

pandemic hit, she arranged for him to receive virtual services and support and

for him to safely (masked, outside, socially distanced) meet in-person with his

behavior therapist and therapeutic support staff.       She maintains regular

contact with J.F.’s support team, while professionals had to reach out multiple

times before Father would respond to communications.

      Ms. Danilo and J.F.’s support professionals reported on his high need for

continuity in schedules and routine.          Ms. Danilo observed that Mother

recognizes and attends to this need for consistency, but that Father seems

resistant to this need, even filing for primary custody when he was aware of

Ms. Danilo’s report that even a 50/50 schedule would cause great harm to J.F.

      Therefore, the evidence of record reveals that the court considered J.F.’s

special needs in reaching its decision, despite Father’s allegation to the

contrary.

                                       2.

      Father argues that the trial court abused its discretion in granting Mother

primary physical custody of the Children because this puts them at risk of

being infected with Covid-19 since she is a nurse anesthetist. Our review of

the record supports the trial court’s decision in this regard.

      At the outset, this Court is sensitive to the severity of the Covid-19

pandemic and we do not minimize Father’s general concerns about it.


                                     - 26 -
J-A04037-21


However, our review of the record confirms that both parents are equally

focused on ensuring that neither they nor the Children are exposed. They

both follow CDC guidelines and safety measures and Father failed to provide

evidence that the Children are put in any higher risk due to Mother’s

profession. In fact, Father did not provide any specific evidence or testimony

about Mother’s job, her job-related duties, her exposure to Covid-19 positive

patients, the safety protocols at the hospital or Mother’s lack of compliance

with them.

      The credible evidence was that Mother follows all safety protocols to

keep the Children and herself safe from Covid-19, including masks, staying

home, sanitizing surfaces and taking every precaution of which she is aware.

Mother does not work on a Covid-19 unit, wears full PPE and is provided with

new PPE each shift.    All patients at the hospital at which she works are

screened for Covid-19 and there are protocols should a patient test positive.

She took a leave of absence from March 21, 2020, until May 11, 2020, during

the initial surge, and at the time of the trial, intended to take a second leave

in the fall. Father did not dispute that Mother is following protocols and that

he had no reason to be concerned that she was not following them.

      Although Father complains that Mother’s testimony regarding her Covid-

19 exposure was inconsistent, the court did not find it to be so, and our review

of the notes of testimony supports this finding. On cross-examination, Mother

clearly stated she has not been tested for Covid-19, but that a subgroup of


                                     - 27 -
J-A04037-21


hospital employees had been tested, with negative results. Mother testified

that she has contact with a patient only if he or she is assigned to her. Our

independent review confirms the court’s finding that Mother’s testimony was

forthcoming and direct, with nothing inconsistent or evasive about it.

      Finally, although Father testified that the Children had experienced mild

Covid-19 symptoms, the court found his concerns to be exaggerated and

merely a pretext for seeking primary physical custody. As stated previously,

J.F. experienced a mild fever for one day that was eradicated by a dose of

Tylenol, and K.F. suffered a stomachache and nausea, but there was no proof

that either child’s symptoms were Covid-19-related where they were neither

tested for it nor even taken to the doctor for them.

      Based on our independent review of the record, as well as the court’s

credibility determinations, we conclude that Father’s allegation that the court

failed to properly consider that Mother works as a nurse anesthetist during a

pandemic to be unpersuasive.

                                        3.

      Father maintains the court erred in failing to consider that he works from

home so he can assist the Children with online learning and address J.F.’s

special needs, in reducing his partial custody time during the summer and in

failing to consider J.F.’s IEP reports to reach its decision.

      The record belies Father’s claims where it demonstrates that the court

considered all these items and, in balancing the custody factors, merely


                                      - 28 -
J-A04037-21


reached a different conclusion than he would have preferred.         The court

observed that Father did not present any evidence that decreasing Mother’s

custodial time would better serve J.F.’s educational needs or behavioral issues.

It maintains that it did review J.F.’s IEP reports and did not identify any

information in them that showed Mother caused or contributed to J.F.’s

negative behavior or regression. (See Trial Ct. Op. at 21).

      We first note that the court found that Factor Twelve, each party’s

availability to care for the child, was in Father’s favor since he works from

home. (See N.T. Trial, at 143-44). Therefore, the court did, in fact, consider

that Father works from home. However, in balancing the custody factors and

the evidence provided, the court concluded that primary physical custody with

Mother was in the Children’s best interest.

      The trial court noted that Father’s historical actions belie what he would

do with the Children in the future. We agree. For example, when the Children

are with him, he does not encourage them to do their homework, instead

putting if off until they return to Mother and, as noted previously, he has been

either slow to respond or non-responsive with the paraprofessionals providing

J.F. with support. In fact, he admitted that he did not schedule individual

meetings with J.F.’s teachers to address his concerns outside of the two IEP

meetings. Mother was available to assist J.F. with his online learning in the

spring of 2020 and he met the standards in all academic areas, and Father

agreed that she has the same ability to help J.F. academically as he does.


                                     - 29 -
J-A04037-21


        Additionally, although the trial court did reduce Father’s extended

summer visitation schedule, his overall time increased. We discern no abuse

of discretion where this provided J.F. with a consistent yearly schedule since

Mother, Father and Ms. Danilo all agreed that consistency is in J.F.’s best

interest. Further, Ms. Danilo noted that increasing Father’s time would result

in an attention imbalance where K.F. feels she is secondary to J.F. in Father’s

eyes.

        Finally, we observe that Father’s claim regarding the trial court’s alleged

failure to consider the IEP report and report cards is unsupported. The trial

court order and opinion are replete with examples of where the court

considered this evidence and its rationale for proceeding the way that it did.

Our independent review of the IEP reports and J.F.’s report cards confirms

that while both parents attended the IEP meetings, Mother also would email

the team with concerns and suggestions, J.F.’s report card did not evidence

any sustained academic decline, and the reports of his professional service

providers provided to Ms. Danilo reflected improvement at school.

        In summary, we agree with the court’s conclusion that:

              Father’s appeal is not based on any evidentiary ruling, nor
        has Father cited to any legal authority with which he claims the
        court failed to comply. Rather, Father disagrees with the court’s
        findings of fact, its credibility determinations, and the relative
        weight it gave to certain of the 16 Custody Factors. In some
        instances, Father claims that the court did not consider certain
        facts or evidence, but in all instances, the record reveals
        otherwise.

(Trial Ct. Op., at 26).

                                       - 30 -
J-A04037-21


      We discern no abuse of discretion by the trial court where the competent

evidence of record supports its custody decision. See C.R.F., supra at 443.

Father’s issues do not merit relief.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/4/21




                                       - 31 -